 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     LATONIA SMITH,                                 )
 4                                                  )
                          Plaintiff,                )      Case No.: 2:19-cv-00824-GMN-EJY
 5
           vs.                                      )
 6                                                  )                     ORDER
     FENNEMORE CRAIG, et al.,                       )
 7                                                  )
                          Defendants.               )
 8
 9          Pending before the Court is the Report and Recommendation of United States

10   Magistrate Judge Elayna J. Youchah, (ECF No. 80), which recommends that Plaintiff’s Second

11   Motion to Vacate Order of Magistrate Judge, (ECF No. 74), be denied.

12          A party may file specific written objections to the findings and recommendations of a

13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

14   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

15   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.

16   Local R. IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings

17   or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).

18   Where a party fails to object, however, the Court is not required to conduct “any review at all . .

19   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

20   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

21   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,

22   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).

23          Here, no objections were filed, and the deadline to do so has passed.

24   ///

25   ///


                                                 Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 80), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s Second Motion to Vacate Order of
 5   Magistrate Judge, (ECF No. 74), is DENIED.
 6         DATED this ______
                        17   day of December, 2019.
 7
 8                                            ___________________________________
                                              Gloria M. Navarro, District Judge
 9                                            United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                            Page 2 of 2
